John Hancock Strategic Series Supplement dated July 1, 2010 to the Statement of Additional Information dated October 1, 2009 The section entitled “Transfer Agent Services” is revised and replaced with the following: TRANSFER AGENT SERVICES John Hancock Signature Services, Inc., P.O. Box 55913, Boston, Massachusetts 02205-5913, a wholly-owned indirect subsidiary of MFC, is the transfer and dividend paying agent for the Class A, Class B, Class C, Class I, Class R1, Class R3, Class R4 and Class R5 shares of the Funds.
